DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on 11/03/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,196,600. This is a statutory double patenting rejection.
Patent Application # 17/517,795
U.S. Patent # 11,196,600
Claim 1: An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: 
a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 
a Very High Throughput Signal (VHT-SIG) field including a first VHT- SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90 counter-clockwise relative to the first VHT-SIG symbol; and 
a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, 
wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol, and 
wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field.
Claim 1: An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: 
a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 
a Very High Throughput Signal (VHT-SIG) field including a first VHT-SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90° counter-clockwise relative to the first VHT-SIG symbol; and 
a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, 
wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol, and 
wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,616,021 in view of Jones, IV et al. US 2011/0051702. 
Patent Application # 17/517,795
U.S. Patent # 10,616,021
Claim 1: An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: 
a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 
a Very High Throughput Signal (VHT-SIG) field including a first VHT- SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90 counter-clockwise relative to the first VHT-SIG symbol; and 
wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol, and 
wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field.
Claim 1: An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 

a Very High Throughput Signal (VHT-SIG) field including a first VHT-SIG symbol and a second VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90° counter-clockwise relative to the first VHT-SIG symbol; and 


wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol.
Claim 5: wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field.


However U.S. Patent # 10,616,021 does not explicitly disclose a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field. Jones teaches a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field (see FIG. 7, wherein VHT-SIG is immediately after L-SIG, and omits VHT-STF field). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of U.S. Patent # 10,616,021, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, as taught by Jones for the purpose of further disclosing detailed structure of a data frame as disclosed in U.S. Patent # 10,616,021 using the same effective technique as the data frame as disclosed in Jones.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,142,149 in view of Jones, IV et al. US 2011/0051705. 
Patent Application # 17/517,795
U.S. Patent # 10,142,149
Claim 1: An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: 
a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 
a Very High Throughput Signal (VHT-SIG) field including a first VHT- SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90 counter-clockwise relative to the first VHT-SIG symbol; and 
wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol, and 
wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field.
Claim 1:An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a data frame, the data frame comprising: 

a legacy signal field including a first symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 

a Very High Throughput Signal (VHT-SIG) field including a second symbol and a third symbol, the second symbol being mapped onto the first BPSK constellation, and the third symbol being mapped onto a second BPSK constellation, and the second BSPK constellation being rotated by 90° counter-clockwise relative to the first BPSK constellation; and 


wherein the second symbol includes an indicator indicating Single User-Multiple Input Multiple Output (SU-MIMO) transmission or multi user-MIMO (MU-MIMO) transmission, and the third symbol includes a cyclic redundancy check (CRC) for the second symbol and, at least a portion of, the third symbol.

Claim 6: wherein the PPDU omits a high throughput signal (HT_SIG) field between the legacy field and the VHT-SIG field.


However U.S. Patent # 10,142,149 does not explicitly disclose a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field. Jones teaches a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field (see FIG. 7, wherein VHT-SIG is immediately after L-SIG, and omits VHT-STF field). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of U.S. Patent # 10,142,149, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, as taught by Jones for the purpose of further disclosing detailed structure of a data frame as disclosed in U.S. Patent # 10,142,149 using the same effective technique as the data frame as disclosed in Jones.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,876,662 in view of Jones, IV et al. US 2011/0051705. 
Patent Application # 17/517,795
U.S. Patent # 9,876,662
Claim 1: An apparatus, comprising: 
at least one processor; 
at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: 
receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: 
a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 
a Very High Throughput Signal (VHT-SIG) field including a first VHT- SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90 counter-clockwise relative to the first VHT-SIG symbol; and 
wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol, and 
wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field.
Claim 1: A device for receiving data in a wireless local area network comprising: a transceiver configured to receive a data frame,





the data frame comprising: 


a legacy signal field including a first symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; 

a Very High Throughput Signal (VHT-SIG) field including a second symbol and a third symbol, the second symbol being mapped onto the first BPSK constellation, and the third symbol being mapped onto a second BPSK constellation, and the second BSPK constellation being rotated by 90° counter-clockwise relative to the first BPSK constellation; and 


wherein the second symbol includes an indicator indicating Single User-Multiple Input Multiple Output (SU-MIMO) transmission or multi user-MIMO (MU-MIMO) transmission, and the third symbol includes a cyclic redundancy check (CRC) for the second symbol and, at least a portion of, the third symbol.

Claim 5: wherein the PPDU omits a high throughput signal (HT.sub.13 SIG) field between the legacy field and the VHT-SIG field.


However U.S. Patent # 9,876,662 does not explicitly disclose a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field. Jones teaches a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field (see FIG. 7, wherein VHT-SIG is immediately after L-SIG, and omits VHT-STF field). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of U.S. Patent # 9,876,662, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, as taught by Jones for the purpose of further disclosing detailed structure of a data frame as disclosed in U.S. Patent # 9,876,662 using the same effective technique as the data frame as disclosed in Jones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633